Contracts; alleged oral contract; failure of proof. — These cases have been considered by the court before, see 216 Ct.Cl. 238, 574 F.2d 508 (1978). Plaintiff sues to enforce an alleged oral promise of former officials of HUD to compensate for cost overruns by raising the amount of insured mortgage financing that it originally approved as an incentive to private interests to undertake each of two separate low-income housing projects in the Philadelphia area. Plaintiff, operating under fixed-price contracts, was the general contractor for both projects. On September 12, 1980 Trial Judge George Willi filed a recommended opinion (reported in full at 28 CCF para. 81,380) concluding that plaintiff failed to prove the making of an oral contract and that it is therefore not entitled to recover on count one of either petition. The trial judge found the second and third counts of the petitions, charging conspiracy and racial discrimination, respectively, to sound in tort and therefore beyond the court’s jurisdiction. On April 21, 1981 the court, by order, adopted the recommended decision as the basis for its judgment in these cases and dismissed count one of both petitions. Counts two and three are transferred to thé United States District Court for the Eastern District of Pennsylvania pursuant to 28 U.S.C. § 1506. Plaintiffs motion for rehearing was denied May 29, 1981, and its petition for a writ of certiorari was denied October 13, 1981, 454 U.S. 894.